FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FERDINAND MASSIE,                                No. 07-73523

               Petitioner,                       Agency No. A095-635-811

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ferdinand Massie, a native and citizen of Indonesia, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings. Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008). We deny the

petition for review.

      The record does not compel the conclusion that extraordinary circumstances

excused Massie’s untimely filed asylum application. See 8 C.F.R. § 1208.4(a)(5);

Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per curiam).

      In his opening brief, Massie does not challenge the agency’s adverse

credibility determination, which is dispositive of his withholding of removal claim.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in an opening brief are waived). Accordingly, his

withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Further, because Massie does not challenge the agency’s adverse credibility

determination, and he does not point to any evidence in the record indicating it is

more likely than not he will be tortured if he returns to Indonesia, his CAT claim

fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73523